Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/027404.  Claims 1-20 are currently pending in this application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by AAEN (3,939,720).

Regarding Claim 1, AAEN teaches A primary clutch of a continuously variable transmission with a launch assist mechanism, the primary clutch (11) comprising: a 

Regarding Claim 6, AAEN teaches wherein the locking mechanism (85)(67)(edge of 17 in contact with 85) further comprises: a user activated switch (153) to selectively activate the locking mechanism.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of ALTEIN (2014/0349792).

Regarding Claim 2, AAEN teaches further wherein: the movable sheave assembly includes a spider (21) statically mounted to the central post (13); and the movable sheave system of the movable sheave assembly (17) includes, a movable base, a primary clutch cover (portion of 17 extending into 21) coupled to the movable base (base of 17), a main biasing member (61) positioned to assert a main biasing force to distance the primary clutch cover from the spider, and at least one flyweight (45), the at least one flyweight and main biasing member forming a flyweight-main biasing member configuration to selectively move at least portion of the movable sheave assembly axially on the central post; as the RPM of the primary clutch increase to assert a force that counters the main biasing force of the main biasing member to move the primary clutch cover and movable base axially towards the fixed sheave assembly along the central post.
AAEN does not teach the at least one flyweight pivotally coupled to the movable base, the at least one flyweight configured and arranged to engage the spider.
ALTEIN teaches the at least one flyweight (222) pivotally coupled to the movable base (104), the at least one flyweight (222) configured and arranged to engage the spider (136).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in AAEN so it has the flyweight and spider configuration in ALTEIN as a matter of design choice to allow the rollers to be more easily serviced since they can be removed from the assembly more easily.


AAEN does not teach the at least one flyweight pivotally coupled to the movable base, the at least one flyweight configured and arranged to engage the spider.
ALTEIN teaches the at least one flyweight (222) pivotally coupled to the movable base (104), the at least one flyweight (222) configured and arranged to engage the spider (136).


Regarding Claim 12, AAEN as modified teaches wherein the locking mechanism (85)(67)(edge of 17 in contact with 85) further comprises: a user activated switch (153) to selectively activate the locking mechanism.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of MARIOTTI (2014/0315670).

Regarding Claim 7, AAEN teaches wherein the locking mechanism further comprises: a unit (153) configured to control activation of the locking mechanism according to a selected switch mode position (Col. 1 lines 62-67).
AAEN does not teach a vehicle electronic unit.
MARIOTTI teaches a vehicle electronic unit [0010].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in AAEN so it is controlled by an electronic unit as in MARIOTTI as a matter of design choice to allow the transmission to be controlled by a computer or to allow the transmission control user interface to require less user effort.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of ALTEIN (2014/0349792) and further in view of MARIOTTI (2014/0315670).

Regarding Claim 13, AAEN teaches wherein the locking mechanism further comprises: a unit (153) configured to control activation of the locking mechanism according to a selected switch mode position (Col. 1 lines 62-67).
AAEN does not teach a vehicle electronic unit.
MARIOTTI teaches a vehicle electronic unit [0010].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in AAEN so it is controlled by an electronic unit as in MARIOTTI as a matter of design choice to allow the transmission to be controlled by a computer or to allow the transmission control user interface to require less user effort.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of KITAI (2002/0119846).

Regarding Claim 15, AAEN teaches A vehicle with a launch assist mechanism, the vehicle comprising: a primary clutch (11) rotationally coupled via endless looped belt 
AAEN does not teach an engine to generate torque; a continuously variable transmission including a secondary clutch, the secondary clutch rotationally coupled to the primary clutch via endless looped belt; and a drive train coupled to the secondary clutch.
KITAI teaches an engine [0002] to generate torque; a continuously variable transmission including a secondary clutch (28), the secondary clutch (28) rotationally coupled to the primary clutch (26) via endless looped belt (29); and a drive train (13) coupled to the secondary clutch (28).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of KITAI (2002/0119846) and further in view of MARIOTTI (2014/0315670).


AAEN does not teach a vehicle electronic unit.
MARIOTTI teaches a vehicle electronic unit [0010].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in AAEN so it is controlled by an electronic unit as in MARIOTTI as a matter of design choice to allow the transmission to be controlled by a computer or to allow the transmission control user interface to require less user effort.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAEN (3,939,720) in view of KITAI (2002/0119846) and further in view of TURSKI (2010/0161188).

Regarding Claim 20, AAEN as modified teaches further comprising: a launch assist activation member (153) to selectively activate the locking mechanism (85)(67)(edge of 17 in contact with 85); a throttle to control the RPM of the engine;
AAEN does not teach an operator throttle input to provide operator input on a desired RPM of the engine; a system controller in communication with the operator throttle input, the system controller further configured to control operation of the throttle based at least in part on a throttle control signal from the operator throttle input; and a 
TURSKI teaches an operator throttle input to provide operator input on a desired RPM of the engine [0004]; a system controller [0005] in communication with the operator throttle input [0018][0025], the system controller further configured to control operation of the throttle [0002][0044] based at least in part on a throttle control signal from the operator throttle input [0018][0025]; and a launch assist throttle controller system coupled to generate a substitute throttle control signal [0044] used by the system controller that is independent of the throttle control signal provided by the operator throttle input when the launch assist activation member is activated [0002][0044][0018][0025].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in AAEN so it is controlled by the system in KITAI as a matter of design choice to control a vehicle’s launch so wheel slip, engine output, and rotation speed is adjusted to improve acceleration.



Allowable Subject Matter
Claims 3-5, 9-11, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the locking mechanism further comprises: a lock collar mounted around a portion of the central post, the lock collar having a plurality of ball pockets; a plurality of locking balls, each locking ball received in an associated ball pocket of the plurality of ball pockets of the lock collar; a slide collar received around a portion of the lock collar, the slide collar having an inner ball retaining groove, each locking ball of the plurality of locking balls having a first portion selectively received within the inner retaining groove; and an actuator configured to axially move the slide collar when activated to force the first portion of each locking ball out of the inner retaining groove of the slide collar and force a second portion of each locking ball into at least a ramped step on an outer surface of the central post to selectively prevent axial movement of the lock collar in relation to the central post with the other elements in Claims 3, 9, and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654